DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ submission filed 9/3/2020 presented claims that were found to contain allowable subject matter but the claims were subject to rejection based on the grounds of nonstatutory double patenting. The applicants filed a timely Terminal Disclaimer, 12/14/2021, to overcome the grounds of nonstatutory double patenting and have placed the instant application into a condition for allowance.
Allowable Subject Matter
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Wentworth et al. (US 6470979) and Ozdemir et al. (US 20100039888) appear to be the closest prior art and very broadly disclose the claimed sonde and method of producing a sonde. More specifically, Wentworth discloses a sonde for use in an inground tool having a tool cavity, a sonde housing having an exterior configuration that is receivable within said inground tool cavity and defines a sonde interior for receiving a sensor body, and a sonde electronics package. Ozdemir discloses a pressure sensor aperture and a pressure sensor having a pressure sensor body that is receivable in the pressure sensor aperture in pressure sealing engagement with an end cap so as to produce a pressure reading responsive to the ambient pressure environment.
However, Wentworth fails to disclose or fairly suggest any need for a pressure sensing capability. Although it can be argued that the Ozdemir pressure sensor could be combined with the Wentworth sonde, there is no motivation to do so and there is no . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/16/2021